JAMES CANN, Judge.
On the fourteenth day of October, 1949, a truck owned by claimant was being operated over and upon West Virginia route No. 80 in Logan county. As the said truck entered a bridge leading into South Man, West Virginia, a large sign, indicating weight capacity, which had previously been erected on the bridge overhead beam in the center, became loose and fell onto the cab of the truck, necessitating expenditures for repairs to said cab in the sum of $22.50.
After proper investigation this claim is approved and recommended for payment by the respondent and by the assistant attorney general.
From a careful investigation of the record submitted the court is of the opinion that the respondent’s employes should have properly braced the sign to the overhead beam of the *137bridge, so that the vibration caused by vehicles crossing said bridge would not cause it to become loose or dislodged.
For the reasons herein set out the court makes an award in favor of claimant in the sum of twenty-two dollars and fifty cents ($22.50).